               Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 1 of 9




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                              PLAINTIFF’S REPLY IN
            Plaintiff,                                          SUPPORT OF MOTION FOR
11                                                              COSTS AND EXPENSES
                    v.                                          PURSUANT TO FEDERAL RULE
12                                                              OF CIVIL PROCEDURE 4(d)(2)
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                     FOR SERVICE ON ELON MUSK
        ELON MUSK, and TESLA, INC.,
14                                                              Judge: Hon. James Donato
            Defendants.                                         Complaint Filed: May 20, 2020
15
16
17          Counsel for Defendant Elon Musk argues that he should not be liable for the cost of

18   service of process under Federal Rule of Civil Procedure 4(d)(2) because the waiver request was

19   never received. At its core, this argument is a semantic game that Defendant Musk is playing

20   with the Court—and it is not a particularly clever one.

21          Notably, not once do Tesla Defendants argue that e-mail was not a “reliable means”

22   under Rule 4(d)(1)(G) or that there was some sort of miscalculation on Plaintiff’s part. That is

23   because Plaintiff meticulously followed Rule 4(d) and provided invoices for each expense, and

24   because e-mail turned out to be quite reliable: the messages were received and stored. They

25   were just deliberately stored in the “security29” account, a place where Defendant Musk could

26   plausibly deny that he ever saw them, even though he was still responsible for the intentional

27   diversion and ultimately for checking whether anything important had landed there, much in the

28   way that most e-mail users periodically check a “spam” folder. “[T]he district court did not

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION          1                                 3:20-cv-03426-JD
     FOR COSTS AND EXPENSES PURSUANT TO
     FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
               Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 2 of 9




 1   abuse its discretion in concluding that ‘sending court communications to the spam folder’ does
 2   not constitute excusable neglect under Rule 60(b).” Trevino v. City of Ft. Worth, 944 F. 3d 567,
 3   572 (5th Cir. 2019). Nor does intentionally routing court documents to the “security29” account
 4   constitute excusable neglect here under Rule 4(d), where the standard for “good cause” is at least
 5   the standard for “excusable neglect” under Rule 60(b). “[A]t a minimum, ‘good cause’ means
 6   excusable neglect.” Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991). In other words,
 7   even if Tesla Defendants were able to show excusable neglect—which they cannot—they would
 8   need additional facts weighing in their favor to meet the standard of “good cause.”
 9          False and misleading statements, on the other hand, weigh in the opposite direction. At
10   first, on June 30, 2020, Attorney Jackman told Plaintiff that his messages had simply been
11   “blocked.” ECF No. 21-1 at 18. By the time she filed her Opposition to the instant Motion nine
12   days later, she had performed a full 180-degree turn: “His emails were not blocked from
13   reaching Tesla; they were blocked from reaching individual Tesla employees and re-routed to
14   information security” (emphasis added). ECF No. 35 at 3, Footnote 3. Blocking and re-routing
15   are not the same thing, as blocked messages are not stored by the intended recipient and are
16   therefore unreadable and irretrievable, whereas re-routed messages merely land in an alternate
17   location, are readable, and can be retrieved. A true e-mail blocking rule would also ultimately
18   yield an SMTP error and a “bounce-back” message to alert the sender that there was a delivery
19   problem, putting the sender on notice. As stated in Plaintiff’s June 25, 2020 Declaration in
20   support of this Motion, Plaintiff’s e-mails to Defendant Musk did not “bounce.” ECF No. 14-1.
21          Not only were Plaintiff’s waiver request messages “received,” but they were even
22   delivered to a specific account. Not only were they delivered to a specific account, but they were
23   delivered to a specific account actively monitored by at least two information security
24   professionals checking for certain kinds of content. And not only were these professionals on the
25   lookout, but they actually read the messages on the intended recipients’ behalf.
26          The cases cited in Defendant Musk’s defense are all totally inapposite. Here, Tesla
27   Defendants themselves present concrete evidence that the messages were literally “received,” a
28

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION          2                                  3:20-cv-03426-JD
     FOR COSTS AND EXPENSES PURSUANT TO
     FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 3 of 9




 1   necessary precursor for their apparent deliberate tampering with the “To:” field. ECF No. 35-2.
 2   According to both Plaintiff’s server’s SMTP logs and Defendant Musk’s own Mimecast e-mail
 3   logs, the messages in question were marked “Received OK” and “Received (inbound),”
 4   respectively. Id. Defendant Musk was still employed in the office where the messages were
 5   received. In fact, he ran it, and in his capacity as CEO, Defendant Musk had access to, authority
 6   over and ultimate responsibility for every resource belonging to Tesla, Inc., including the
 7   security29@tesla.com e-mail account.1
 8            Plaintiff did not mis-address the e-mails or send them in error to Defendant Musk’s
 9   attorney or to a corporation alone. In fact, Plaintiff sent the messages to both Defendant Musk
10   personally and Tesla, Inc. Acting General Counsel Al Prescott to be absolutely certain that they
11   would be seen even if Defendant Musk’s e-mail inbox was overflowing due to his prominence.
12   And in fact, the messages were seen and even examined personally by Defendant Tesla’s
13   security team, which then allegedly said nothing—though no one who actually read the messages
14   was willing to state as much under penalty of perjury. Instead, Defendant Tesla offered only the
15   declaration of Lisa Rager, a supervisor relaying information second-hand, and a poorly annotated
16   log allegedly derived from Mimecast’s software that still noted the messages as received with
17   attachments, which were United States District Court documents.
18            Were our modern world purely analog as it was a century ago, in this situation the
19   envelopes containing each packet of paper would have made their way safely to Defendant
20   Musk’s corporate mailroom, where he maintains his personal mailbox. But what then?
21             To be precise, Defendant Musk’s counsel argues that rather than making their way to the
22   mailbox labeled “Elon Musk,” the envelopes were intercepted—on account of a policy imposed
23   by Defendant Musk himself to, at best, silence any legitimate criticism. According to the
24   Declaration of Lisa Rager, which for the first time discloses when the alleged re-routing rule was
25   put in place, “On or about August 9, 2019, because of the volume and abusive nature of the
26   correspondence sent from the aaron.greenspan@plainsite.org account, Tesla’s information
27   1
      In Defendant Musk’s words, “I am the largest shareholder in the company. And I can just call
28   for a shareholder vote and get anything done that I want.” First Amended Complaint ¶ 272.

         PLAINTIFF’S REPLY IN SUPPORT OF MOTION       3                                3:20-cv-03426-JD
         FOR COSTS AND EXPENSES PURSUANT TO
         FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
               Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 4 of 9




 1   technology team implemented a protocol to block further emails from
 2   aaron.greenspan@plainsite.org from reaching intended recipients in the manner described above,
 3   redirecting such correspondence to the security29@tesla.com account.” The “volume” described
 4   is then specified as “at least a dozen distinct emails” in the following paragraph. ECF No. 35-1.
 5          In fact, according to Plaintiff’s e-mail records, over the course of nearly a year, Plaintiff
 6   initiated exactly 8 unique e-mail threads involving 14 messages sent by Plaintiff to Tesla, Inc.
 7   domain names through August 9, 2019, none of them threatening in any way:
 8    Thread Thread Start           Subject             tesla.com / teslamotors.com            Response
      Count* Date                                       Recipient(s)
 9
      1      November 8,            Request for Comment lshelby@teslamotors.com,               No
10           2018                                       elon@teslamotors.com,
                                                        emusk@teslamotors.com,
11                                                      rdenholm@teslamotors.com,
      1         January 22,         Test                customersupport@tesla.com              No
12              2019
13    1         March 13, 2019      Musk Private             elon@teslamotors.com,             No
                                    Foundation               emusk@teslamotors.com,
14                                                           elonmuskoffice@teslamotors
                                                             .com,
15                                                           elonm@teslamotors.com
16    1         March 14, 2019      Musk Private             emdesk@tesla.com                  No
                                    Foundation
17    1         March 14, 2019      Fwd:                     jchang@teslamotors.com            No
                                    ***URGENT***
18                                  Dangerous Tesla
19                                  Autopilot Issue
      1         April 26, 2019      Letter Regarding         emdesk@tesla.com                  No
20                                  Case Nos. 1:18-cv-
                                    08865-AJN and 1:18-
21                                  cv-08947-AJN
22    7         August 7, 2019      Musk Private          agracias@tesla.com,                  Yes: 6
                                    Foundation Inquiry    bbuss@tesla.com,                     responses
23                                                        emdesk@tesla.com,                    from Elon
                                                          erm@tesla.com,                       Musk
24                                                        ermt@tesla.com,
                                                          iehrenpreis@tesla.com,
25
                                                          kmusk@tesla.com
26    1        August 7, 2019 Additional Questions erm@tesla.com,                              No
                                                          iehrenpreis@tesla.com
27   * Thread Count refers to unique messages sent by Plaintiff through August 9, 2019.
28

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION           4                                  3:20-cv-03426-JD
     FOR COSTS AND EXPENSES PURSUANT TO
     FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 5 of 9




 1   No reasonable person would consider this low volume of e-mail over nearly a full year regarding
 2   different topics to be “harassing,” “spamming,” or anything remotely close. Defendant Musk
 3   likely gets far more e-mail from fans and critics alike in an hour.
 4            Now, to evade their obligations under Rule 4(d)(2), the Tesla Defendants are attempting
 5   to spin a completely innocuous on-the-record series of inquiries, to which Defendant Musk
 6   responded with, “Appreciate the note,” as, “harassing, abusive, or threatening,” “voluminous,
 7   abusive, or otherwise concerning,” and “abusive.” What was so harassing, abusive, threatening,
 8   and otherwise concerning about Plaintiff’s polite conversation with Defendant Musk leading up
 9   to August 9, 2019? The answer is extremely simple: Plaintiff dared to question him.2
10             Defendant Musk’s antipathy toward journalists is legendary bordering on paranoid. First
11   Amended Complaint ¶ 63. Because Plaintiff merely questioned Defendant Musk’s warped logic,
12   such as his A) likening a graduate student napping in the Tesla Fremont factory’s parking lot to
13   an attempted murderer for slowly driving away when asked to leave by security guards; and B)
14   wrongly stating to Plaintiff that, “You are unequivocally attempting to mislead the public,”
15   presumably because Plaintiff had filed public records requests, Defendant Musk immediately
16   sought revenge. He performed a cursory internet search of Plaintiff’s name and found a website
17   called ComplaintsBoard, owned by Seychelles-based Mediolex Ltd. and in turn run by a Latvian
18   national named Sergejs Kudrjavcevs3 and a smattering of Russian employees.4 On
19   ComplaintsBoard, Defendant Musk noted at least one post of hundreds containing false
20   information about Plaintiff written and/or inspired by convicted murderer Diego MasMarques,
21   Jr. (the same target of Plaintiff’s restraining order described in First Amended Complaint ¶¶ 22-
22   25), and wrote back to Plaintiff, “Your true colors …” at 11:13 P.M. on August 8, 2019 with a
23   low-resolution screenshot attached. Then, presumably, Defendant Musk referred Plaintiff’s e-
24
25
     2
       The e-mails in question are attached to the contemporaneously filed Declaration of Aaron
26   Greenspan as Exhibit A.
     3
27     The Anglicized Russian spelling of Mr. Kudrjavcevs’s name is Sergei Kudriavtsev.
     4
       See Xcentric Ventures LLC et al v. Smith, District of Arizona Case No. 2:17-cv-01686-DJH,
28   ECF No. 5-15.

         PLAINTIFF’S REPLY IN SUPPORT OF MOTION       5                                3:20-cv-03426-JD
         FOR COSTS AND EXPENSES PURSUANT TO
         FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 6 of 9




 1   mails to his security team, because the re-routing rule was apparently imposed the very next day
 2   as just disclosed by the Tesla Defendants.
 3            While this kind of behavior on the part of the CEO of a company nominally worth $327
 4   billion (up $40 billion so far today alone) is hard to believe—and is worlds apart from the Tesla
 5   Defendants’ false and misleading description of Plaintiff as worthy of monitoring for violent
 6   threats—it is entirely in keeping with a documented pattern of behavior on the part of Defendant
 7   Musk, who has in the past described himself as a “narcissist;”5 relied on a different convicted
 8   felon’s disinformation to attempt to discredit another mild critic, Vernon Unsworth, who also
 9   sued Defendant Musk for libel;6 and attempted to portray a whistleblower at his Nevada factory
10   as posing an imminent threat of gun violence when he clearly did not, putting that
11   whistleblower’s life at risk when law enforcement attempted to find him. See Vernon Unsworth
12   v. Elon Musk, California Central District Court Case No. 2:18-cv-08048-SVW-JC. See also
13   Tesla, Inc. v. Tripp, Nevada District Court Case No. 3:18-cv-00296-LRH-CLB. While Plaintiff
14   was lucky to avoid the “Be On the Lookout” (BOLO) poster and visit from the local Sheriff that
15   befell Martin Tripp, the re-route rule imposed on Plaintiff was similar in character to Defendant
16   Musk’s many unjustified retaliatory actions against his critics, both on-line and off.
17            Even more to the point, after this Motion was filed, Defendant Musk wrote on July 4,
18   2020 on Twitter, “I only block people as a direct insult,” accompanied by a doctored graphic
19   from the television show “The Simpsons” intended to humiliate journalist Ken Klippenstein.
20   Klippenstein had publicly called Defendant Musk a, “massive fucking baby.”7,8
21            In short, there was absolutely no good cause for the Tesla Defendants to attempt to block,
22   re-route, tamper with, or otherwise manipulate Plaintiff’s communications, all of which were
23   entirely reasonable, made in good faith, and unthreatening. Rather, Defendant Musk’s
24
     5
25     See Exhibit B to the contemporaneously filed Declaration of Aaron Greenspan.
     6
       See Exhibit C to the contemporaneously filed Declaration of Aaron Greenspan.
26   7
       See Exhibit B to the contemporaneously filed Declaration of Aaron Greenspan.
     8
27     Even though Plaintiff’s e-mails were not technically “blocked,” it is clear that Tesla Defendants
     and especially Defendant Musk are not precise with their terminology, and Defendant Musk may
28   have believed that his staff had successfully “blocked” Plaintiff’s e-mails.

         PLAINTIFF’S REPLY IN SUPPORT OF MOTION       6                                 3:20-cv-03426-JD
         FOR COSTS AND EXPENSES PURSUANT TO
         FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
                Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 7 of 9




 1   extensively documented inability to entertain criticism from even a polite, sympathetic
 2   correspondent such as Plaintiff led him to take drastic and unwarranted action—Defendant
 3   Musk’s way of lobbing an “insult”—which his counsel and employees then proceeded to
 4   rationalize by misrepresenting Plaintiff to this Court as “harassing, vitriolic, and inflammatory.”
 5          While Defendant Musk may not have imposed the re-routing policy specifically in order
 6   to evade Rule 4(d)(2) as litigation had not yet been threatened on August 9, 2019, the fact that he
 7   relied and continues to rely on Defendant Tesla’s staff to both represent his legal interests and
 8   manage some of his personal affairs, including his e-mail and personal security, simply means
 9   that he had an additional responsibility to properly train that staff to alert him to matters relating
10   to litigation, and not only threats of physical harm. It defies credulity that someone actively
11   preparing for a major trial, constantly being deposed, and fighting off lawsuits in multiple federal
12   and state jurisdictions would not have trained his staff to always “Be On the Lookout” for legal
13   documents—especially since Tesla Defendants admit that “Tesla did not block emails from
14   Plaintiff’s greenspan@post.harvard.edu email” in footnote 2 of their Opposition. ECF No. 35.
15   Rather than alert his information technology staff to Plaintiff’s Notice of Intent to Sue (ECF No.
16   20-5), Defendant Musk found an excuse to insult and libel Plaintiff some more, in a way that was
17   instantly and deliberately made public to a wide audience. First Amended Complaint ¶¶ 66-68.
18   Yet Defendant Musk kept the re-routing rule in place, and now peddles the fiction that he had no
19   way to know that a request for waiver of service might be headed his way.
20          Allowing Defendant Musk to evade responsibility for his own deliberate and unwarranted
21   actions here would set a dangerous precedent that would fundamentally erode the effectiveness
22   of Rule 4(d). Ruling in Defendant Musk’s favor would signal to every executive in the United
23   States that so long as they instruct their mailrooms, information technology departments,
24   assistants—or any delegate, for that matter—to re-route, recycle, burn, black-hole, or otherwise
25   vanish received correspondence from anyone expressing criticism or with whom they disagree at
26   all, including but not limited to those sending court documents, they can never be held to account
27   for failing to comply with the Federal Rules of Civil Procedure.
28

     PLAINTIFF’S REPLY IN SUPPORT OF MOTION            7                                   3:20-cv-03426-JD
     FOR COSTS AND EXPENSES PURSUANT TO
     FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 8 of 9




 1            Such a ruling in Defendant Musk’s favor would also cement his status as being
 2   comfortably above the law. After all, Defendant Musk is on the record as having no “respect”
 3   for the staff of the United States Securities and Exchange Commission. First Amended
 4   Complaint ¶ 258(d). On July 2, 2020, after the filing of the instant Motion, he went so far as to
 5   publicly suggest that its staff should “SEC, three letter acronym, middle word is Elon’s,” clearly
 6   intending for readers to intuit a vulgarity.9 He might also have strong disagreements with the
 7   United States Internal Revenue Service, or the federal judiciary itself. So long as his security
 8   staff is told in advance to make communications from anyone—Plaintiff, a new critic on
 9   television or Twitter, or the federal government—disappear on the basis of these disagreements
10   so that he can insult them, should that allow Defendant Musk to escape liability under any part of
11   the Federal Rules of Civil (or Criminal) Procedure? Of course not. The mere notion is absurd.
12            In summary, Plaintiff respectfully asks that his Motion be granted. Games involving
13   “insults,” fragile ego, unwarranted reliance upon disinformation from convicted felons,
14   ridiculing the sender of a Notice of Intent to Sue, misleading the Court and attempting to opt out
15   of the rule of law do not constitute “good cause” for Defendant Musk to have failed to respond to
16   Plaintiff’s May 21, 2020 request for a waiver of service of process, or his June 19, 2020 reminder
17   thereof. Defendant Musk should be made to pay $930.33 as required by Rule 4(d)(2).
18
19   Dated: July 13, 2020                  Respectfully submitted,
20
21
22
                                           Aaron Greenspan
23
                                           956 Carolina Street
24                                         San Francisco, CA 94107-3337
                                           Phone: +1 415 670 9350
25                                         Fax: +1 415 373 3959
                                           E-Mail: aaron.greenspan@plainsite.org
26
27
     9
28       See Exhibit B to the contemporaneously filed Declaration of Aaron Greenspan.

         PLAINTIFF’S REPLY IN SUPPORT OF MOTION       8                                 3:20-cv-03426-JD
         FOR COSTS AND EXPENSES PURSUANT TO
         FRCP 4(D)(2) FOR SERVICE ON ELON MUSK
          Case 3:20-cv-03426-JD Document 39 Filed 07/13/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 13, 2020, he caused this PLAINTIFF’S REPLY

IN SUPPORT OF MOTION FOR COSTS AND EXPENSES PURSUANT TO FEDERAL

RULE OF CIVIL PROCEDURE 4(d)(2) FOR SERVICE ON ELON MUSK to be served via

First Class Mail by depositing this document, postage pre-paid, in the U.S. Mail addressed to:

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

All other parties are registered for the CM/ECF system and have been served electronically.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 13, 2020.




Dated: July 13, 2020
                                                    Aaron Greenspan
